Citation Nr: 1037514	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  08-36 214	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence sufficient to reopen the claim 
of entitlement to service connection for Type II diabetes 
mellitus (DM), to include as due to exposure to herbicides such 
as Agent Orange, has been received and, if so, whether a grant of 
service connection for Type II DM is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 1966 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision issued by the above 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which, in part, denied reopening of the appellant's claim of 
entitlement to service connection for Type II diabetes mellitus 
(DM), to include as due to exposure to herbicides such as Agent 
Orange.

The Board notes that the Veteran's claim for service connection 
for DM based on exposure to herbicides in Korea was originally 
denied in a March 2003 rating decision; the appellant was 
notified of the denial that same month.  In January 2004, the 
appellant submitted his notice of disagreement (NOD), but he did 
not submit a substantive appeal after a statement of the case 
(SOC) was issued in August 2004; instead, he sent in a request to 
reopen the claim in August 2006.  The basis of the denial was 
that the record was silent as to any herbicide exposure at the 
appellant's duty station (Camp Casey) in Korea.  The March 2003 
rating decision represents the last final action on the merits of 
the DM claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  

The March 2003 RO rating action also represents the last final 
decision on any basis as to the issue of whether the appellant is 
entitled to service connection for DM, to include as due to 
exposure to herbicides such as Agent Orange.  Evans v. Brown, 9 
Vet. App. 273 (1996).  Thus, the Board will consider whether any 
of the evidence submitted since the March 2003 rating decision 
constitutes new and material evidence.

The appellant, in his November 2008 substantive appeal, requested 
to appear before a Traveling Member of the Board of Veterans' 
Appeals (Board).  In December 2008, the appellant sent the RO a 
written waiver of his right to an "in person" Board hearing and 
gave his acceptance of a videoconference hearing.  In July 2010, 
that videoconference hearing was held with the Veteran located at 
the RO before the undersigned Acting Veterans Law Judge (located 
in Washington, DC).  A transcript of that hearing has been 
associated with the claims file.

The issue of entitlement to service connection for Type II DM, to 
include as due to exposure to herbicides such as Agent Orange, is 
addressed in the REMAND portion of the decision below and that 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service connection 
for Type II DM was denied in an March 2003 RO decision; notice 
was given to the appellant, but he did not submit a substantive 
appeal after the SOC was issued in August 2004.

2.  The evidence received since the most recent final unfavorable 
RO decision in March 2003, when considered with previous 
evidence, relates to an unestablished fact necessary to 
substantiate the appellant's claim and, when considered together 
with the previous evidence of record, raises a reasonable 
possibility of substantiating the Type II DM claim.


CONCLUSIONS OF LAW

1.  The March 2003 RO decision that denied the claim relating to 
service connection for Type II DM is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Additional evidence submitted subsequent to the March 2003 
rating decision that denied the appellant's claim for service 
connection for Type II DM is new and material, and serves to 
reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Board is granting the appellant's attempt to 
reopen the claim for service connection for Type II DM; the Board 
is granting in full the benefit (reopening of the claim) sought 
on appeal.  The issue of entitlement to service connection is 
being remanded.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist in relation to the reopening of the DM 
service connection claim, such error was harmless and will not be 
further discussed.

II.  The Merits of the Present Appeal

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The March 2003 rating decision, in which the appellant's Type II 
DM service connection claim was finally disallowed on the merits, 
is final.  38 C.F.R. § 20.1103.  This is so because the appellant 
did not complete his appeal of the decision within the time 
period allowed.  The March 2003 rating decision is also the last 
time the appellant's Type II DM claim was finally disallowed on 
any basis and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or presented 
since the March 2003 rating decision.  See Glynn v. Brown, 6 Vet. 
App. 523 (1994).

The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to be 
considered "new and material," and define material evidence as 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's 
claim for service connection for Type II DM, to include as due to 
exposure to herbicides in Korea, was denied in essence because 
the service treatment records did not mention any DM and because 
there was no evidence of record that the appellant was exposed to 
herbicides in Korea; any new and material evidence must relate to 
this.

The Board notes that, while the presumption of exposure to Agent 
Orange only applies to veterans who served in Vietnam, a 
veteran's service in Korea and other areas outside of Vietnam in 
which the Department of Defense (DoD) has confirmed the use of 
herbicide agents may be considered for purposes of establishing a 
claim for direct service connection.  VA Adjudication Manual M21-
1MR Part IV.ii.2.C.10.  The DoD has identified specific units 
that served in areas along the DMZ in Korea where herbicides were 
used between April 1968 and July 1969.  M21-1MR Part 
IV.ii.2.C.10.  Furthermore, when a veteran alleges service along 
the DMZ between April 1968 and July 1969, and was assigned to a 
unit other than those identified by DoD, VA is to submit a 
request to the U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification of the location of a veteran's 
unit.

The evidence considered by the RO in making its March 2003 
decision included such evidence as the appellant's DD Form 214; 
his service treatment records (STRs); the November 2001 VA Form 
21-526; VA medical treatment records, dated between 2001 and 
2002, that reflect a diagnosis of Type II DM; and a copy of a 
February 2000 VFW magazine article about the defoliation of the 
demilitarized zone (DMZ) in Korea.  The August 2004 SOC reflects 
review of the appellant's service personnel records; these 
records reveal that the appellant served in Korea from November 
12, 1967 to November 7, 1968, and that he was assigned to the 7th 
Administration Company of the 7th Infantry Division as a 
personnel specialist.

The evidence added to the record subsequent to the issuance of 
the March 2003 rating decision includes written statements from 
the appellant and from his representative; third-party (buddy) 
statements; and the transcript from the July 2010 Board 
videoconference hearing.

The credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether 
new and material evidence is submitted is also a jurisdictional 
test - if such evidence is not submitted, then the claim cannot 
be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  Proper analysis of the question requires a determination 
of whether the claim should be reopened and, if so, an 
adjudication on the merits after compliance with the duty to 
assist.

In his quest to reopen his claim, the appellant has indicated 
that he is seeking service connection for Type II DM based on 
exposure to herbicides while he was in Korea at Camp Casey.  He 
has stated that Camp Casey was located near the DMZ and that 
defoliants were used at Camp Casey.  In a VA Form 21-4138 
submitted in January 2007, the appellant stated that his duties 
at Camp Casey involved multi-day travel to 7th Infantry Division 
units on the DMZ.  He further stated that he participated in a 
field exercise on the DMZ that lasted over a week.  He provided 
similar statements when he testified at his July 2010 Board 
videoconference hearing.  

In addition, the appellant has submitted written statements from 
soldiers who served at Camp Casey at or near the time the 
appellant was stationed there.  An April 2008 letter indicates 
that one soldier, who was stationed at Camp Casey in 1965 and 
1966, observed the spraying of chemicals around the perimeter of 
the camp in the late summer of 1965.  He also indicated that such 
spraying took place several times during his tour in Korea.  
Documents from another soldier indicate that he served with the 
2nd Infantry Division Chemical Company in Korea from 1968 to 
1969, and that, in the course of his duties, he participated in 
herbicide spraying.  He went on to state that the perimeter and 
the mess hall at Camp Casey were treated with herbicidal agents.

The appellant has also submitted VA documents pertaining to two 
other Veterans that indicate they were granted VA disability 
benefits based on herbicide exposure that was related to their 
service in Korea at Camp Casey in the late 1960s.  The appellant 
also submitted a photograph showing that he served with one of 
these men.

The Board notes that veterans are competent to report about the 
places where they served and the conditions under which they 
served.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As 
previously noted, the credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).  The Veteran alleges that he was exposed to herbicides 
(to include Agent Orange) in the vicinity of the DMZ while he was 
stationed in Korea at Camp Casey and he has submitted buddy 
statements that indicate herbicides were used at Camp Casey.

The DOD has confirmed that herbicides were used along the DMZ in 
Korea from April 1968 through July 1969.  M21-MR, Part IV, 
Subpart ii, Chapter 2, Section C, Paragraph 10, Subsection (l).  
The Veteran's service personnel records reveal that he was 
stationed in Korea between April 1968 and November 1968, and that 
he was assigned to one of the units (namely, the 7th Infantry 
Division) that has been recognized as serving in the DMZ during 
the time period when Agent Orange was sprayed there.  Id.  
(However, it has not been shown that the 7th Administrative 
Company served in the DMZ.)  Furthermore, the appellant has 
presented evidence tending to show the use of herbicides at Camp 
Casey.  

The Board therefore finds that the evidence submitted subsequent 
to the March 2003 rating decision provides relevant information 
as to the question of whether the appellant incurred herbicide 
exposure during his months of military service in Korea.  The 
Board finds that the evidence cited above constitutes new and 
material evidence sufficient to reopen the claim for service 
connection for Type II DM.  With the claim having been reopened, 
the service connection claim is addressed in the REMAND section 
which follows.


ORDER

The claim for service connection for Type II DM, to include as 
due to exposure to herbicides, is reopened; to that extent only, 
the appeal is granted.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described below. 
As previously noted, the DOD has confirmed that Agent Orange was 
used along the DMZ in Korea from April 1968 to July 1969.  Fields 
of fire between the front line defensive positions and the south 
barrier fence were defoliated.  The size of the treated area was 
a strip of land 151 miles long and up to 350 yards wide from the 
fence to north of the "civilian control line" (CCL).  There was 
no indication that herbicides were sprayed in the DMZ itself.  
Herbicides were applied through hand spraying and by hand 
distribution of pelletized herbicides.  Although restrictions 
were put in place to limit potential for spray drift, run-off, 
and damage to food crops, records indicate that the effects of 
spraying were sometimes observed as far as 200 meters down wind.  
The estimated number of exposed personnel is 12,056.  See M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans 
Benefits Administration (VBA) "Fact Sheet" distributed in 
September 2003.

Type II DM is one of the diseases are associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  The appellant's VA medical 
records reflect a diagnosis of this disease.

If it is determined that a Veteran who served in Korea from April 
1968 to July 1969 belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 
38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure 
Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, 
Topic 10, Block k.

If the veteran instead either belonged to a different unit 
located in Korea during this time period, or served in one of the 
units identified by DOD between September 1, 1967 and August 31, 
1971, but not during 1968 or 1969, then herbicide exposure will 
represent a factual determination to be established on a case-by-
case basis.  See VA Adjudication Procedure Manual, M21-1 MR, Part 
VI, Chapter 2, Section B, Topic 6, Block d. 

Units in the area of the DMZ during the period of use of 
herbicides included the following units of the 7th Infantry 
Division: 1st Battalion, 17th Infantry; 1st Battalion, 31st 
Infantry; 1st Battalion, 32nd Infantry; 2nd Battalion, 10th 
Cavalry; 2nd Battalion 17th Infantry; and 2nd Battalion, 31st 
Infantry.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C.  While the appellant did serve in Korea during the pertinent 
timeframe, there is no mention of the 7th Administrative Company 
being one of the 7th Infantry Division units at the DMZ; however, 
the appellant has reported that he visited various 7th Infantry 
Division units at the DMZ during the course of his duties.

The Board notes that Camp Casey, Korea was located in the city of 
Tongduchon (now Dongducheon), 11 miles southeast of the DMZ.  The 
Veteran's service personnel records currently in evidence do not 
show whether or not his duties may have included contact with 7th 
Infantry Division units serving at the DMZ, or involved travel to 
the DMZ (as alleged).  His allegations are not implausible, and 
may be capable of verification.  In addition, the Veteran's 
claims file does not indicate that a request was made to the 
JSRRC for verification of the location of the Veteran's unit.  A 
remand is therefore necessary in order that the evidentiary 
development procedures provided in VBA's Adjudication Procedure 
Manual, M21-1 may be followed in this case.  Hence, further 
development is required to determine whether the Veteran's 
military duties in Korea involved travel to/work at the DMZ 
during a period of herbicide spraying. 

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must assure itself that all 
notification and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A, the 
implementing regulations found at 38 C.F.R. 
§ 3.159 and any other applicable legal 
precedent has been completed.

2.  The AMC/RO should arrange for 
exhaustive development, to include 
obtaining the rest of the Veteran's service 
personnel records and utilization of the 
resources of the JSRRC, to conclusively 
determine whether or not the Veteran's 
duties while serving in Korea may 
reasonably be found to have involved travel 
to other units of the 7th Infantry besides 
the 7th Administrative Company, and whether 
those locales are at the Korean DMZ (or are 
so located as to have required travel in 
the DMZ to be reached).  The AMC/RO should 
arrange for all appropriate research, 
including comparison of unit records with 
official maps (of where the Veteran's unit 
was located, and where herbicide spraying 
occurred).  

In addition, the AMC/RO should determine 
whether or not herbicides were in use at 
Camp Casey during the appellant's service 
in Korea.

3.  If further information from the Veteran 
is required for this development to be 
completed, he must assist in this matter by 
providing such information.  If any 
requested records are unavailable, or the 
search for such records yields negative 
results, it should be so noted in the 
claims file, along with an explanation for 
the negative result.

4.  Upon receipt of the JSRRC report, the 
AMC/RO should conduct a review to verify 
that all requested information has been 
offered.  If information is deemed lacking, 
the AMC/RO should refer the report to the 
JSRRC for corrections or additions.  See 
38 C.F.R. § 4.2 (where findings in a report 
do not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate).

5.  The AMC/RO should undertake any other 
development suggested by the development 
ordered above. 

6.  After all appropriate development above has 
been accomplished, the AMC/RO should again 
review the record, including any newly acquired 
evidence, and re-adjudicate the Type II DM 
service connection claim on appeal.  The 
readjudication should reflect consideration of 
all the evidence of record and be accomplished 
with application of all appropriate legal 
theories.  

7.  If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim to include a summary of 
the evidence and applicable statutes and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The appellant 
need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


